COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                              §
 STEVE CALDWELL
 D/B/A SK PRODUCTIONS,                        §            No. 08-15-00377-CV

                      Appellant,              §                Appeal from

 v.                                           §             58th District Court

 ROY N. ETIE, INDIVIDUALLY,                   §          of Jefferson County, Texas
 GOLDEN TRIANGLE
 ENTERTAINMENT GROUP, INC.                    §              (TC # A-196,535)
 AND J & R FOOD AND BEVERAGE,
 L.L.C.,                                      §

                      Appellees.              §

                               MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss his appeal pursuant to

TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal. Costs of the appeal are

assessed against Appellant. See TEX.R.APP.P. 42.1(d).


August 17, 2016
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.